Supplement Dated October 9, 2009 to Class A, C, R Shares Prospectus Dated August 28, 2009 Hotchkis and Wiley Funds Value Opportunities Fund The following replaces the “Fees and Expenses” table and the “Example” on page 16 for the Value Opportunities Fund and takes into account the Fund’s acquired fund fees and expenses. The table shows the different fees and expenses that you may pay if you buy and hold the different classes of shares of the Fund. Future expenses may be greater or less than those indicated below. Fees and Expenses of the Fund Shareholder Fees (fees paid directly from your investment)(a): Class A Class C(b) (a)Certain securities dealers or other financial intermediaries may charge a fee to process a purchase or sale of shares. See “How to Buy, Sell, Transfer and Exchange Shares.” Shareholders will be charged a fee by the Fund’s transfer agent for outgoing wire transfers, returned checks and stop payment orders. (b)Class C shares automatically convert to Class A shares approximately eight years after purchase and will then be subject to lower distribution and service fees. (c)Some investors may qualify for reductions in or waivers of the sales charge (load). (d)You may pay a deferred sales charge if you purchase $1 million or more and you redeem within one year. For information regarding deferred sales charges, please see “Class A Shares” and “Reduction or Waiver of Deferred Sales Charge Applicable to Class A and Class C Shares” in the “Shareholder Services” section. (e)The Advisor has contractually agreed to waive management fees and/or reimburse expenses through October 31, 2010 to ensure that Total Annual Fund Operating Expenses do not exceed certain limits:Class A - 1.50%, Class C - 2.25%. Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.25%(c) None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price) None(d) 1.00%(c) Maximum Sales Charge (Load) imposed on Dividend Reinvestments None None Redemption Fee None None Exchange Fee None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets): Management Fees(e) 0.75% 0.75% Distribution and/or Service (12b-1) Fees(f) 0.25 1.00 Other Expenses (including transfer agency fees)(g) 0.45 0.45 Total Annual Fund Operating Expenses 1.45 2.20(h) (f) If you hold Class C shares over time, it may cost you more in distribution (12b-1) fees than the maximum sales charge that you would have paid if you had bought the other class. (g) “Other Expenses” includes acquired fund fees and expenses (“AFFE”) incurred by the Fund as a result of its investment in other investment companies. The Total Annual Fund Operating Expenses do not correlate to the Ratios of Expenses to Average Net Assets in the Financial Highlights found on page 32, which reflects the operating expenses of the Fund and does not include AFFE. (h) The Advisor agreed to voluntarily waive a portion of the distribution fees for Class C shares.After the fee waiver, the Fund’s actual Total Annual Fund Operating Expenses would be 1.87%. Example Expenses if you did redeem your shares Expenses if you did not redeem your shares This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This example assumes that you invest $10,000 in the Fund for the time periods indicated, that your investment has a 5% return each year, that you pay the sales charges, if any, that apply to that particular class and that the Fund’s operating expenses remain the same. This assumption is not meant to indicate you will receive a 5% annual rate of return. Your annual return may be more or less than the 5% used in these examples. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown. Class A Class C* Class A Class C* One year $665 $323 $665 $223 Three years 960 688 960 688 Five years 1,276 1,180 1,276 1,180 Ten years 2,169 2,344 2,169 2,344 *Assumes conversion to Class A shares approximately eight years after purchase. Supplement Dated October 9, 2009 to Class I Shares Prospectus Dated August 28, 2009 Hotchkis and Wiley Funds Value Opportunities Fund The following replaces the “Fees and Expenses” table and the “Example” on page 15 for the Value Opportunities Fund and takes into account the Fund’s acquired fund fees and expenses. The table shows the different fees and expenses that you may pay if you buy and hold Class I shares of the Fund.Future expenses may be greater or less than those indicated below. Fees and Expenses of the Fund Shareholder Fees (fees paid directly from your investment): (a)Certain securities dealers or other financial intermediaries may charge a fee to process a purchase or sale of shares. See “How to Buy Shares,” “How to Sell Shares” and “How to Exchange Shares.”Shareholders will be charged a fee by the Fund’s transfer agent for outgoing wire transfers, returned checks and stop payment orders. (b)“Other Expenses” includes acquired fund fees and expenses (“AFFE”) incurred by the Fund as a result of its investment in other investment companies. The Total Annual Fund Operating Expenses do not correlate to the Ratios of Expenses to Average Net Assets in the Financial Highlights found on page 29, which reflects the operating expenses of the Fund and does not include AFFE. (c)The Advisor has contractually agreed to waive management fees and/or reimburse expenses through October 31, 2010 to ensure that Total Annual Fund Operating Expenses do not exceed 1.25%. Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Dividend Reinvestments None Redemption Fee None Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets)(a) Management Fees 0.75% Distribution and Service (12b-1) Fees None Other Expenses(b) 0.45 Total Annual Fund Operating Expenses(c) 1.20 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated, that your investment has a 5% return each year, that the Fund’s operating expenses remain the same, and then you redeem all of your shares at the end of those periods.This assumption is not meant to indicate you will receive a 5% annual rate of return. Your annual return may be more or less than the 5% used in this example. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown. One Year $122 Three Years 381 Five Years 660 Ten Years 1,455 STATEMENT OF ADDITIONAL INFORMATION Hotchkis and Wiley Funds 725 South Figueroa Street, 39th Floor, Los Angeles, California 90017-5439 Phone No. 1-866-HW-FUNDS (1-866-493-8637) Hotchkis and Wiley Diversified Value Fund (“Diversified Value Fund”), Hotchkis and Wiley Large Cap Value Fund (“Large Cap Value Fund”), Hotchkis and Wiley Mid-Cap Value Fund (“Mid-Cap Value Fund”), Hotchkis and Wiley Small Cap Value Fund (“Small Cap Value Fund”), Hotchkis and Wiley Value Opportunities Fund (“Value Opportunities Fund”) and Hotchkis and Wiley High Yield Fund (“High Yield Fund”) (each, a “Fund” and collectively, the “Funds”) are funds (or series) of Hotchkis and Wiley Funds (the “Trust”). The Trust is an open-end, management investment company which is organized as a Delaware statutory trust. This Statement of Additional Information (“SAI”) is not a prospectus and should be read in conjunction with the Prospectus dated August 28, 2009, as supplemented October 9, 2009, for the Diversified Value, Large Cap Value, Mid-Cap Value, Small Cap Value, Value Opportunities and High Yield Funds’ Class I shares and the Prospectus dated August 28, 2009, as supplemented October 9, 2009, for the Large Cap Value and Mid-Cap Value Funds’ Class A, Class C and Class R shares, and the
